In re Baton Rouge Board/Realtors, Inc; Gomez, Hebert J., Jr.; — Third Party(ies); applying for writ of certiorari and/or review; Parish of East Baton Rouge, 19th Judicial District Court, Div. “M”, No. 397,339; to the Court of Appeal, First Circuit, No. CA94 0114.
Granted. Judgment of the court of appeal is reversed insofar as it failed to award attorney fees and other costs of litigation. Case remanded to the district court to fix “reasonable attorney’s fees and other costs of litigation” (La.R.S. 44:35(D)) and a reasonable fee for making copies of the public record. Otherwise, denied.
JOHNSON, J., would deny the writ.
KIMBALL, J., not on panel.